DETAILED ACTION  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the European Union Intellectual Property Office. It is noted, however, that applicant has not filed a certified copy of the Application No. EM008026751 as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
  
NOTE: 
The Office website provides additional information concerning the priority document exchange program (www.uspto.gov/patents-getting-started/international- protection/electronic-priority-document-exchange-pdx ). This information includes the intellectual property offices that participate in the priority document exchange program, as well as the information necessary for each participating foreign intellectual property office to provide the Office with access to the foreign application

Restriction
This application discloses the following embodiments:
 
Embodiment 1 - Figs. 1.1-1.6 directed to a single V-like shape channel ceiling panel 
Embodiment 2 - Figs. 2.1-2.6 directed to a double rectangular-like channel ceiling panel
 
In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  
  
Because of the differences identified above, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
 
The above embodiments divide into the following patentably distinct groups of designs:
 
Group I - Embodiment 1
Group II - Embodiment 2
 
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
 
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143. Any reply that does not include election of a single group will be held nonresponsive. Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.

For ease of comparison with the International Registration, and for compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, the numbering of the drawing figures included in the elected Group should not be changed.
 
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, a claim may be rejected by applying prior art to any embodiment within a patentably indistinct group.  See Ex parte Appeal No. 315-40, 152 USPQ 71 
 
A telephonic election was not attempted as there is no Power of Attorney associated with the application.

Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).    

Conclusion
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/   
Patent Examiner, Art Unit 2911
Date:  1/12/2022